Citation Nr: 1105265	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board issued a decision in this case in June 2010 that 
remanded the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) for further 
evidentiary development.  For the reasons set forth below, the 
case must be remanded once again.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Board remanded the issue concerning entitlement to a TDIU in 
June 2010 to obtain updated treatment records and to afford the 
Veteran an examination to determine the effects of his service-
connected disabilities on his ability to obtain and retain 
substantially gainful employment.  In August 2010, VA general 
medical and psychiatric examinations were conducted and the 
requested medical opinions were provided.  

However, the file indicates that a supplemental statement of the 
case that was mailed to the Veteran in October 2010 and a 
November 2010 letter from the Board were both returned as 
undeliverable.  Both of those documents were mailed to an address 
in Peoria, Illinois, whereas the notice of the scheduling of the 
August 2010 VA examinations (for which the Veteran appeared) was 
mailed to an address in Freedom, Wisconsin.  The claims file does 
not reflect notice from the Veteran of an address change.  This 
procedural defect is prejudicial to the Veteran.  See 38 C.F.R. 
§§ 19.31(b), (c) (2010).  Therefore, the Veteran's correct 
current mailing address must be determined, and the August 2010 
supplemental statement of the case must mailed to that address or 
to his last known valid address.  

Further, the claims file does not reflect that the Veteran's 
accredited representative was afforded an opportunity to submit 
additional evidence or argument on the Veteran's behalf prior to 
the file's being forwarded to the Board in November 2010.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must determine the Veteran's 
correct current mailing address.  

2.  If a new current address is obtained 
for the Veteran, the RO must mail a copy of 
the October 2010 supplemental statement of 
the case to him at that address.  If no new 
current address is determined, the RO must 
mail a copy of the October 2010 
supplemental statement of the case to the 
Veteran at his last known valid address in 
Freedom, Wisconsin.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


